DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112 Rejections Withdrawn
The rejections of claims 1-4 and 7-13 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment.  With respect to claim 1, the amendment clarifies the claim as appropriate.  With respect to the remaining claims (indefinite from indefinite), the rejection is moot.  (The amendment cancels claim 13.)  

103 Rejections Withdrawn
The rejection of claim 13 under 35 USC 103, maintained in the previous Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claim.  

Claim Objections Withdrawn
The objection to claims 5 and 6, as being dependent upon a rejected base claim but otherwise allowable, is withdrawn.  The objection is moot.  

Allowable Subject Matter
Claims 1-12 are allowed.  The following is an examiner’s statement of reasons for allowance: 
US 6,472,354 B2, prior art of record, remains the closest prior art.  
A functionalized thiol, i.e. not simply H2S, remains a key to the synthesis of the instant asymmetric polysulfide product.  And upon reconsideration, the examiner is now in agreement with inventor that the newly added limitation of the amended independent claim “…the thiol being a compound including an -S-H group pendant from the compound…”, would not encompass H2S (the thiol of the method of US 6,472,354 B2).  Such a conclusion is reinforced by the examples of the instant invention (specification, beginning at page 5).  
The cited art does not teach, show, suggest or make obvious the instant method of synthesis of an asymmetric polysulfide product.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        8/14/2022